internal_revenue_service number info release date index no cid department of the treasury washington dc person to contact telephone number refer reply to cc ita - genin-140013-02 date date dear in your letter of date you asked whether medical and legal expenses_incurred in connection with a surrogate mother and her unborn child are deductible under sec_213 of the internal_revenue_code although your request is not for a formal ruling we are happy to provide you with general information sec_213 of the internal_revenue_code allows a taxpayer to deduct the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer the taxpayer’s spouse or the taxpayer’s dependents as defined in sec_152 to the extent the expenses exceed percent of adjusted_gross_income sec_152 defines a dependent as an individual listed in the section for whom the taxpayer provided over half of the support for the taxable_year a surrogate mother is of course neither the taxpayer nor the taxpayer’s spouse and typically is not a dependent of the taxpayers nor is an unborn child a dependent 31_fedclaims_121 thus medical_expenses paid for a surrogate mother and her unborn child would not qualify for deduction under sec_213 under very limited circumstances legal fees may be allowable as medical_care expenses in 414_f2d_448 6th cir legal expenses_incurred to create a guardianship in order to involuntarily hospitalize a medically ill taxpayer were held to be deductible medical_expenses because the medical treatment could not otherwise have occurred however legal expenses_incurred in connection with a surrogate mother are typically not in connection with otherwise-deductible medical_care expenses thus the legal expenses likewise would not be deductible under sec_213 i hope this information is helpful please call have any questions at the number above if you sincerely associate chief_counsel income_tax accounting by thomas d moffitt branch chief
